DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 – 9, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 4,182,952).
With respect to claims 1, 17 and 20, Moore teaches an electrical switch for an electric machine (Figs.3 and 4) having body, a stator fixedly secured to the body and a rotor rotatably secured to said body and defining an axis of rotation thereof, said actuator comprising a first member (Fig.3, Item 25) securable to said rotor (Fig.3, Item 22) and rotatable therewith; a second member (Figs.2 – 4, Item 32) slidably securable to the body and configured to be moveable with respect to said first member in a direction parallel to the axis of rotation of the rotor, said first member and said second member being one of magnetically attracted toward or magnetically repelled from each other (Col.3, Lines 33 – 42 and Line 56 – Col.4, Line 8); a first electrically conductive member (Figs.3 and 4 Item 30) cooperable with said second member (Figs.3 and 4, Item 32) moveable in a direction parallel to the axis of rotation of the rotor from a first axial position to a second axial position, spaced from the first axial position, said second member adapted to urge said first electrically conductive member from the first axial position to the second axial position; a second electrically conductive member (Figs.3 and 4, Item 29) spaced from said first electrically conductive member when said first electrically conductive member is in the first axial position and electrically engaged with said first electrically conductive member when said first electrically conductive member is in the second axial position, said first member having a least a portion thereof having a center of mass moveable from a first radial distance (Fig.5) from the axis of rotation of the rotor when the rotor rotates at a first rotational speed to a second radial distance (Fig.6) from the axis of rotation of the rotor when the rotor rotates at a second rotational speed different than the first rotational speed, the second radial distance being different than the first radial distance, one of the of magnetic attraction and the magnetic repulsion causing the said first member and said second member to be one of magnetically attracted toward each other or magnetically repelled away from each other to cause to cause the second member to one of engage and disengage the first -28-1 S-TC-004-U PAl electrically conductive member with the second electrically conductive member when the rotor reaches the second rotational speed (Col.3, Line 9 – Col.4, Line 59).
However, Moore fails to particularly disclose wherein a portion of the first member and a portion of the second member comprises a magnet.
The Examiner considers that it would have been an obvious matter of design choice to provide both, the first and second members with a magnet because it would optimize the magnetic field created between the two members, in this manner ensuring the attraction and repulsion of the members independently of working environment factors such as dirt, oil, or the like.   
	With respect to claims 2 and 18, Moore teaches where said first member (Figs.3 and 4, Item 25) and said second member (Figs.3 and 4, Item 32) are magnetically repelled by each other.  
With respect to claim 7, Moore teaches wherein said second member (Figs.2 – 4, Item 32) comprises a first component fixedly secured to said body; a second component slidably secured to said first component; and one of a magnet and a ferrous material secured to said second component (Figs.2 – 4; Col.3, Lines 56 – 66).  
With respect to claim 8, Moore teaches wherein the first component comprises a cylindrical sleeve; and wherein the second component comprises a cylindrical rod (Fig.2).  
With respect to claim 9, Moore teaches wherein said first electrically conductive member (Figs.3 and 4, Item 30) comprises a resilient metal having a first end connected to the body and a second cantilevered end engagable with said second member; and wherein said second electrically conductive member (Figs.3 and 4, Item 29) comprises a resilient metal having a first end connected to the body and a second cantilevered end engagable with said first electrically conductive member (Col.3, Line 43 – Col.4, Line 8).  
Claims 4 – 6 and 10 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 4,182,952) in view of Hildebrandt et al. (US 4,242,607).
With respect to claims 4 – 6, 10 and 14, Moore teaches the limitations already discussed in a previous rejection, but fails to disclose wherein said first member comprises a base fixedly secured to the end of the rotor; at least an arm having an end extending from the base at least partially in a direction parallel to the axis of rotation of the rotor; and one of a magnet and a ferrous material connected to the end of the arm and spaced from the base.  
On the other hand, Hildebrandt et al. teach a centrifugal switch comprising a base (Figs.1 and 2, Item 13) fixedly secured to the end of the rotor (Figs.1 and 2, Item 3); at least an arm (Figs.1 and 2, Items 17) having an end (Figs.1 and 2, Items 27) extending from the base at least partially in a direction parallel to the axis of rotation of the rotor.
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Hildebrandt et al. configuration with the Moore invention because the arm configuration would facilitate and ensure the movement of the magnets with respect to the rotor in any environment in this manner improving the performance and working life of the motor. 
 With respect to claim 11, Moore teaches wherein the ferrous material is permanently magnetized (Col.3. Lines 56 – 66).  
With respect to claim 12, Hildebrandt et al. teach wherein the first component is made from a plurality of individual members; wherein the first arm (Figs.1 and 2, Item 17) is connected to the first leg by a mechanical hinge (Figs.1 and 2, Item 39); and further comprising a spring (Figs.1 and 2, Item 33a) connected to the first leg and to the second arm, said spring adapted to permit the first aim to move outwardly about the hinge when the rotor is rotated (Figs.1 and 2).  
With respect to claims 13, 15 and 16, The Examiner considers that it would have been an obvious matter of design choice to employ a plurality of the magnet members because it would tune the system to provide a desired performance as necessitated by the specific requirements of the particular application without departing form the scope and spirit of the Moore and Hildebrandt et al. inventions.

Response to Arguments
Applicant's arguments filed on 03/18/2022 have been fully considered but they are not persuasive. The Examiner considers that the obvious modification of the patent to Moore, and further in view of Hildebrandt et al. teach the limitations described in the claims, as discussed above.
Moore already teaches the use of a magnet and a magnetic member associated with that magnet, as discussed above. The Examiner considers that any person with ordinary skill in the art would be motivated to employ a second magnet instead of a magnetic member in order to optimize the magnetic field between the two members. The Examiner considers that such modification would not depart from the scope and spirit of the Moore or Hildebrandt et al. inventions.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          June 12, 2022